Exhibit 10.3

Execution Version

AMENDED AND RESTATED GUARANTY AGREEMENT

THIS AMENDED AND RESTATED GUARANTY AGREEMENT, dated as of the 11th day of
October, 2017 (this “Guaranty”), is made by CRAWFORD & COMPANY, a Georgia
corporation (“Crawford”), each of the undersigned Subsidiaries of Crawford, and
each other Subsidiary of Crawford that, after the date hereof, executes an
instrument of accession hereto substantially in the form of Exhibit A (a
“Guarantor Accession”; each undersigned Subsidiary and such other Subsidiaries,
each a “Guarantor” and collectively, the “Guarantors”), in favor of the
Guaranteed Parties (as hereinafter defined). Capitalized terms used herein
without definition shall have the meanings given to them in the Credit Agreement
referred to below.

RECITALS

A.    Crawford, Crawford & Company Risk Services Investments Limited, a limited
company incorporated under the laws of England and Wales with registered number
02855446 (the “UK Borrower”), Crawford & Company (Canada) Inc., a corporation
incorporated under the laws of Canada (the “Canadian Borrower”), Crawford &
Company (Australia) Pty. Ltd., a proprietary limited company organized in
Australia (ACN 002 317 133) (the “Australian Borrower” and, together with
Crawford, the UK Borrower and the Canadian Borrower, the “Borrowers”), certain
Lenders, Wells Fargo Bank, National Association, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) and the other Persons
party thereto, are parties to a Credit Agreement, dated as of December 8, 2011
(as amended, modified, restated or supplemented from time to time prior to the
date hereof, the “Existing Credit Agreement”), providing for the availability of
certain credit facilities to each of the Borrowers upon the terms and conditions
set forth therein. The Borrowers have requested, and the Lenders and the
Administrative Agent have agreed, to enter into an Amended and Restated Credit
Agreement, dated as of the date hereof (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), which amends and
restates in its entirety the Existing Credit Agreement.

B.    Crawford, the Guarantors and the Administrative Agent are parties to that
certain Guaranty Agreement dated as of December 8, 2011 (as amended by the
(i) Second Amendment to Credit Agreement and First Amendment to Guaranty
Agreement, dated as of May 24, 2013, and (ii) Fourth Amendment to Credit
Agreement, Second Amendment to Pledge and Security Agreement, Second Amendment
to Guaranty Agreement and Limited Consent, dated as of November 28, 2014, the
“Existing Guaranty”).

C.    It is a condition to the extension of credit to each Borrower under the
Credit Agreement that each Guarantor shall have agreed, by executing and
delivering this Guaranty, which amends and restates in its entirety the Existing
Guaranty, to guarantee to the Guaranteed Parties the payment in full of the
Guaranteed Obligations (as hereinafter defined). Crawford has joined this
Guaranty to guarantee the Guaranteed Obligations for which it is not the primary
obligor. The Guaranteed Parties are relying on this Guaranty in their decision
to extend credit to each of the Borrowers under the Credit Agreement, and would
not enter into the Credit Agreement without this Guaranty.



--------------------------------------------------------------------------------

D.    Each of the Borrowers and the Guarantors are engaged in related businesses
and undertake certain activities and operations on an integrated basis. As part
of such integrated operations, the Borrowers, among other things, will advance
to the Guarantors from time to time certain proceeds of the Loans made to the
Borrowers by the Lenders under the Credit Agreement. Each Guarantor will
therefore obtain benefits as a result of the extension of credit to each
Borrower under the Credit Agreement, which benefits are hereby acknowledged,
and, accordingly, desires to execute and deliver this Guaranty.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce the Guaranteed Parties to enter into the Credit Agreement and to induce
the Lenders to extend credit to each Borrower thereunder, each Guarantor hereby
agrees as follows:

1.    Guaranty.

(a)    Each Guarantor hereby irrevocably, absolutely and unconditionally, and
jointly and severally:

(i)    guarantees (A) to the Lenders (including the Issuing Banks and the
Swingline Lender in their capacities as such) and the Administrative Agent
(together with any Hedge Party described in clause (B) below and any Cash
Management Bank described in clause (C) below, collectively, the “Guaranteed
Parties”) the full and prompt payment, at any time and from time to time as and
when due (whether at the stated maturity, by acceleration or otherwise), of all
Obligations of the Borrowers under the Credit Agreement and the other Credit
Documents, including, without limitation, all principal of and interest on the
Loans, all Reimbursement Obligations, all fees, expenses, indemnities and other
amounts payable by the Borrowers under the Credit Agreement or any other Credit
Document (including interest accruing after the filing of a petition or
commencement of a case by or with respect to any Borrower seeking relief under
any Debtor Relief Laws, whether or not the claim for such interest is allowed in
such proceeding), and all Obligations that, but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due
(other than Excluded Swap Obligations); (B) to each Hedge Party under any Hedge
Agreement that is required or permitted by the Credit Agreement to be entered
into by any Consolidated Entity (a “Permitted Hedge Agreement”), all obligations
of such Consolidated Entity under such Permitted Hedge Agreement (other than
Excluded Swap Obligations); and (C) to each Cash Management Bank under any Cash
Management Agreement entered into by any Consolidated Entity (a “Guaranteed Cash
Management Agreement”), all of the obligations of such Consolidated Entity
(other than Excluded Swap Obligations); in each case under clauses (A) through
(C) whether now existing or hereafter created or arising and whether direct or
indirect, absolute or contingent, due or to become due (all liabilities and
obligations described in this clause (i), collectively, the “Guaranteed
Obligations”); and

 

2



--------------------------------------------------------------------------------

(ii)    agrees to pay the reasonable documented out-of-pocket fees and expenses
of counsel to, and reimburse upon demand all reasonable documented out-of-pocket
costs and expenses incurred or paid by, (A) any Guaranteed Party in connection
with any suit, action or proceeding to enforce or protect any rights of the
Guaranteed Parties hereunder (including the reasonable and documented
out-of-pocket fees and expenses of counsel, but limited, in the case of fees and
expenses of counsel, to the reasonable and documented out-of-pocket fees and
expenses of (x) a single primary counsel to the Administrative Agent, (y) a
single local counsel to the Administrative Agent in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) and (z) in the event of any actual or potential conflict of
interest, one additional counsel for each party subject to such conflict) and
(B) the Administrative Agent in connection with any amendment, modification or
waiver hereof or consent pursuant hereto, and to indemnify and hold each
Guaranteed Party and its directors, officers, employees, agents and Affiliates
harmless from and against any and all claims, losses, damages, obligations,
liabilities, penalties, costs and expenses (including, without limitation, the
reasonable and documented out-of-pocket fees, charges and disbursements of any
counsel for any indemnified party, but limited, in the case of such fees,
charges and disbursements, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of (x) one primary counsel to all indemnified
parties (taken as a whole), (y) if deemed reasonably necessary by the
Administrative Agent, of a single local counsel in each appropriate jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
for all such indemnified parties (taken as a whole) and (z) solely in the case
of an actual or potential conflict of interest, one additional counsel to each
group of similarly situated affected indemnified parties in each applicable
jurisdiction) of any kind or nature whatsoever that may at any time be imposed
on, incurred by or asserted against any such indemnified party as a result of,
arising from or in any way relating to this Guaranty or the collection or
enforcement of the Guaranteed Obligations; provided, however, that no
indemnified party shall have the right to be indemnified hereunder for any such
claims, losses, costs and expenses to the extent that such claims, losses, costs
and expenses (x) are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such indemnified party, (y) result from a claim brought by any
Credit Party against such indemnified party for breach in bad faith of such
Person’s obligations hereunder or under any other Credit Document, if such
Credit Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) any dispute
solely among indemnified parties, other than any claims against any indemnified
party in its respective capacity or in fulfilling its role as an administrative
agent or arranger or any similar role hereunder or under any other Credit
Document, and other than any claims arising out of any act or omission on the
part of Crawford or its Subsidiaries or Affiliates.

(iii)    To the fullest extent permitted by applicable law, the Administrative
Agent, each other Guaranteed Party, each Guarantor and each Related Party of any
of the foregoing persons shall not assert, and each hereby waives, any claim on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Guaranty, any other Credit Document or any
agreement or instrument contemplated hereby, the

 

3



--------------------------------------------------------------------------------

transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof, provided that the foregoing shall not in any
way limit the Credit Parties’ or Lenders’ respective obligations under
Section 1(a)(ii).

(b)    Notwithstanding the provisions of Section 1(a) and notwithstanding any
other provisions contained herein or in any other Credit Document:

(i)    no provision of this Guaranty shall require or permit the collection from
any Guarantor of interest in excess of the maximum rate or amount that such
Guarantor may be required or permitted to pay pursuant to applicable law; and

(ii)    the liability of each Guarantor under this Guaranty as of any date shall
be limited to a maximum aggregate amount (the “Maximum Guaranteed Amount”) equal
to the greatest amount that would not render such Guarantor’s obligations under
this Guaranty subject to avoidance, discharge or reduction as of such date as a
fraudulent transfer or conveyance under any Debtor Relief Law, in each instance
after giving effect to all other liabilities of such Guarantor, contingent or
otherwise, that are relevant under applicable Debtor Relief Laws (specifically
excluding, however, any liabilities of such Guarantor in respect of intercompany
indebtedness to any of the Borrowers or any of their respective Affiliates to
the extent that such indebtedness would be discharged in an amount equal to the
amount paid by such Guarantor hereunder, and after giving effect as assets to
the value (as determined under applicable Debtor Relief Laws) of any rights to
subrogation, contribution, reimbursement, indemnity or similar rights of such
Guarantor pursuant to (y) applicable law or (z) any agreement (including this
Guaranty) providing for an equitable allocation among such Guarantor and other
Affiliates of the Borrowers of obligations arising under guaranties by such
parties).

(c)    The Guarantors desire to allocate among themselves, in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made hereunder on any date by a
Guarantor (a “Funding Guarantor”) that exceeds its Fair Share (as hereinafter
defined) as of such date, that Funding Guarantor shall be entitled to a
contribution from each of the other Guarantors in the amount of such other
Guarantor’s Fair Share Shortfall (as hereinafter defined) as of such date, with
the result that all such contributions will cause each Guarantor’s Aggregate
Payments (as hereinafter defined) to equal its Fair Share as of such date. “Fair
Share” means, with respect to a Guarantor as of any date of determination, an
amount equal to (i) the ratio of (x) the Adjusted Maximum Guaranteed Amount (as
hereinafter defined) with respect to such Guarantor to (y) the aggregate of the
Adjusted Maximum Guaranteed Amounts with respect to all Guarantors, multiplied
by (ii) the aggregate amount paid or distributed on or before such date by all
Funding Guarantors hereunder in respect of the obligations guarantied. “Fair
Share Shortfall” means, with respect to a Guarantor as of any date of
determination, the excess, if any, of the Fair Share of such Guarantor over the
Aggregate Payments of such Guarantor. “Adjusted Maximum Guaranteed Amount”
means, with respect to a Guarantor as of any date of determination, the Maximum
Guaranteed Amount of such Guarantor, determined in accordance with the
provisions of Section 1(b); provided that, solely for purposes of calculating
the “Adjusted Maximum Guaranteed Amount” with respect to any Guarantor for
purposes of this Section 1(c), any assets or liabilities arising by virtue of
any rights to subrogation, reimbursement or indemnity or any rights to or
obligations of contribution

 

4



--------------------------------------------------------------------------------

hereunder shall not be considered as assets or liabilities of such Guarantor.
“Aggregate Payments” means, with respect to a Guarantor as of any date of
determination, the aggregate amount of all payments and distributions made on or
before such date by such Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 1(c)). The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor. Each
Funding Guarantor’s right of contribution under this Section 1(c) shall be
subject to the provisions of Section 4. The allocation among Guarantors of their
obligations as set forth in this Section 1(c) shall not be construed in any way
to limit the liability of any Guarantor hereunder to the Guaranteed Parties.

(d)    The guaranty of each Guarantor set forth in this Section 1 is a guaranty
of payment as a primary obligor, and not a guaranty of collection. Each
Guarantor hereby acknowledges and agrees that the Guaranteed Obligations, at any
time and from time to time, may exceed the Maximum Guaranteed Amount of such
Guarantor and may exceed the aggregate of the Maximum Guaranteed Amounts of all
Guarantors, in each case without discharging, limiting or otherwise affecting
the obligations of any Guarantor hereunder or the rights, powers and remedies of
any Guaranteed Party hereunder or under any other Credit Document.

(e)    Each Qualified ECP hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Guarantor to honor all of its
obligations under this Guaranty in respect of Swap Obligations; provided,
however, that each Qualified ECP shall only be liable under this Section 1(e)
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 1(e), or otherwise under this
Guaranty, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount. The obligations of each
Qualified ECP under this Section 1(e) shall remain in full force and effect
until satisfaction of all of the Termination Requirements (as defined in
Section 2(ix)). Each Qualified ECP intends that this Section 1(e) constitute,
and this Section 1(e) shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. “Qualified ECP ” means,
in respect of any Swap Obligation, each Credit Party that is party hereto and
(i) has total assets exceeding $10,000,000 at the time the relevant guarantee or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or (ii) otherwise constitutes an “eligible contract participant”
under the Commodity Exchange Act or any regulations promulgated thereunder and
can cause another person to qualify as an “eligible contract participant” at
such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

2.    Guaranty Absolute. Each Guarantor agrees that its obligations hereunder
and under the other Credit Documents to which it is a party are irrevocable,
absolute and unconditional, are independent of the Guaranteed Obligations and
any Collateral or other security therefor or other guaranty or liability in
respect thereof, whether given by such Guarantor or any other Person, and shall
not be discharged, limited or otherwise affected by reason of any of the
following, whether or not such Guarantor has notice or knowledge thereof:

(i)    any change in the time, manner or place of payment of, or in any other
term of, any Guaranteed Obligations or any guaranty or other liability in
respect thereof, or any amendment, modification or supplement to, restatement
of, or consent to any rescission or waiver of or departure from, any provisions
of the Credit Agreement, any other Credit Document or any agreement or
instrument delivered pursuant to any of the foregoing;

 

5



--------------------------------------------------------------------------------

(ii)    the invalidity or unenforceability of any Guaranteed Obligations, any
guaranty or other liability in respect thereof or any provisions of the Credit
Agreement, any other Credit Document or any agreement or instrument delivered
pursuant to any of the foregoing;

(iii)    the addition or release of Guarantors hereunder or the taking,
acceptance or release of other guarantees of any Guaranteed Obligations or
additional Collateral or other security for any Guaranteed Obligations or for
any guaranty or other liability in respect thereof;

(iv)    any discharge, modification, settlement, compromise or other action in
respect of any Guaranteed Obligations or any guaranty or other liability in
respect thereof, including any acceptance or refusal of any offer or performance
with respect to the same or the subordination of the same to the payment of any
other obligations;

(v)    any agreement not to pursue or enforce or any failure to pursue or
enforce (whether voluntarily or involuntarily as a result of operation of law,
court order or otherwise) any right or remedy in respect of any Guaranteed
Obligations, any guaranty or other liability in respect thereof or any
Collateral or other security for any of the foregoing; any sale, exchange,
release, substitution, compromise or other action in respect of any such
Collateral or other security; or any failure to create, protect, perfect,
secure, insure, continue or maintain any Liens in any such Collateral or other
security;

(vi)    the exercise of any right or remedy available under the Credit
Documents, at law, in equity or otherwise in respect of any Collateral or other
security for any Guaranteed Obligations or for any guaranty or other liability
in respect thereof, in any order and by any manner thereby permitted, including,
without limitation, foreclosure on any such Collateral or other security by any
manner of sale thereby permitted, whether or not every aspect of such sale is
commercially reasonable;

(vii)    any bankruptcy, reorganization, arrangement, liquidation, insolvency,
dissolution, termination, reorganization or like change in the corporate
structure or existence of the Borrowers or any other Person directly or
indirectly liable for any Guaranteed Obligations;

(viii)    any manner of application of any payments by or amounts received or
collected from any Person, by whomsoever paid and howsoever realized, whether in
reduction of any Guaranteed Obligations or any other obligations of the
Borrowers or any other Person directly or indirectly liable for any Guaranteed
Obligations, regardless of what Guaranteed Obligations may remain unpaid after
any such application; or

 

6



--------------------------------------------------------------------------------

(ix)    any other circumstance that might otherwise constitute a legal or
equitable discharge of, or a defense, setoff or counterclaim available to, the
Borrowers, any Guarantor or a surety or guarantor generally, other than the
occurrence of all of the following: (A) the payment in full in cash of the
Guaranteed Obligations (other than contingent and indemnification obligations
not then due and payable and other than Obligations described in the following
clause (C), except as expressly set forth therein), (B) the termination of the
Commitments and the termination or expiration of all Letters of Credit under the
Credit Agreement, and (C) the termination of, and settlement of all obligations
of the Borrowers under, each Permitted Hedge Agreement to which any Hedge Party
is a party and each Guaranteed Cash Management Agreement to which any Cash
Management Bank is a party to the extent the terms of such Permitted Hedge
Agreements and Cash Management Agreements require the termination thereof or
settlement of the obligations of any Consolidated Entity thereunder as a result
of the termination of the Credit Agreement (the events in clauses (A), (B) and
(C) above, collectively, the “Termination Requirements”).

3.    Certain Waivers. Each Guarantor hereby knowingly, voluntarily and
expressly waives:

(i)    presentment, demand for payment, demand for performance, protest and
notice of any other kind, including, without limitation, notice of nonpayment or
other nonperformance (including notice of default under any Credit Document with
respect to any Guaranteed Obligations), protest, dishonor, acceptance hereof,
extension of additional credit to the Borrowers and of any of the matters
referred to in Section 2 and of any rights to consent thereto;

(ii)    any right to require the Guaranteed Parties or any of them, as a
condition of payment or performance by such Guarantor hereunder, to proceed
against, or to exhaust or have resort to any Collateral or other security from
or any deposit balance or other credit in favor of, the Borrowers, any other
Guarantor or any other Person directly or indirectly liable for any Guaranteed
Obligations, or to pursue any other remedy or enforce any other right; and any
other defense based on an election of remedies with respect to any Collateral or
other security for any Guaranteed Obligations or for any guaranty or other
liability in respect thereof, notwithstanding that any such election (including
any failure to pursue or enforce any rights or remedies) may impair or
extinguish any right of indemnification, contribution, reimbursement or
subrogation or other right or remedy of any Guarantor against the Borrowers, any
other Guarantor or any other Person directly or indirectly liable for any
Guaranteed Obligations or any such Collateral or other security;

(iii)    any right or defense based on or arising by reason of any right or
defense of the Borrowers or any other Person, including, without limitation, any
defense based on or arising from a lack of authority or other disability of the
Borrowers or any other Person, the invalidity or unenforceability of any
Guaranteed Obligations, any Collateral or other security therefor or any Credit
Document or other agreement or instrument delivered pursuant thereto, or the
cessation of the liability of the Borrowers for any reason other than the
satisfaction of the Termination Requirements;

 

7



--------------------------------------------------------------------------------

(iv)    any defense based on any Guaranteed Party’s acts or omissions in the
administration of the Guaranteed Obligations, any guaranty or other liability in
respect thereof or any Collateral or other security for any of the foregoing,
and promptness, diligence or any requirement that any Guaranteed Party create,
protect, perfect, secure, insure, continue or maintain any Liens in any such
Collateral or other security;

(v)    any right to assert against any Guaranteed Party, as a defense,
counterclaim, crossclaim or setoff, any defense, counterclaim, claim, right of
recoupment or setoff that it may at any time have against any Guaranteed Party
(including, without limitation, failure of consideration, fraud, fraudulent
inducement, statute of limitations, payment, accord and satisfaction and usury),
other than compulsory counterclaims and other than the payment in full in cash
of the Guaranteed Obligations; and

(vi)    any defense based on or afforded by any applicable law that limits the
liability of or exonerates guarantors or sureties or that may in any other way
conflict with the terms of this Guaranty.

4.    No Subrogation. Each Guarantor hereby waives, and agrees that it will not
exercise or seek to exercise, any claim or right that it may have against the
Borrowers or any other Guarantor at any time as a result of any payment made
under or in connection with this Guaranty or the performance or enforcement
hereof, including any right of subrogation to the rights of any of the
Guaranteed Parties against any Borrower or any other Guarantor, any right of
indemnity, contribution or reimbursement against the Borrowers or any other
Guarantor (including rights of contribution as set forth in Section 1(c)), any
right to enforce any remedies of any Guaranteed Party against the Borrowers or
any other Guarantor, or any benefit of, or any right to participate in, any
Collateral or other security held by any Guaranteed Party to secure payment of
the Guaranteed Obligations, in each case whether such claims or rights arise by
contract, statute (including without limitation the Bankruptcy Code), common law
or otherwise; provided, however, that each Guarantor may enforce the rights of
contribution set forth in Section 1(c) after satisfaction of the Termination
Requirements. Each Guarantor further agrees that all indebtedness and other
obligations, whether now or hereafter existing, of any Credit Party to such
Guarantor, including, without limitation, any such indebtedness in any
proceeding under the Bankruptcy Code and any intercompany receivables, together
with any interest thereon, shall be, and hereby are, subordinated and made
junior in right of payment to the Guaranteed Obligations. Each Guarantor further
agrees that if any amount shall be paid to or any distribution received by any
Guarantor (i) on account of any such indebtedness at any time after the
occurrence and during the continuance of an Event of Default, or (ii) on account
of any rights of contribution at any time prior to the satisfaction of the
Termination Requirements, such amount or distribution shall be deemed to have
been received and to be held in trust for the benefit of the Guaranteed Parties,
and shall forthwith be delivered to the Administrative Agent in the form
received (with any necessary endorsements in the case of written instruments),
to be applied against the Guaranteed Obligations, whether or not matured, in
accordance with the terms of the applicable Credit Documents and without in any
way discharging, limiting or otherwise affecting the liability of such Guarantor
under any other provision of this Guaranty. Additionally, in the event any of
the Borrowers or any other Consolidated Entity becomes a “debtor” within the
meaning of the Bankruptcy Code, the Administrative Agent shall be entitled, at
its option, on behalf of the Guaranteed Parties and as attorney-in-fact for each
Guarantor, and

 

8



--------------------------------------------------------------------------------

is hereby authorized and appointed by each Guarantor, to file proofs of claim on
behalf of each relevant Guarantor and vote the rights of each such Guarantor in
any plan of reorganization, and to demand, sue for, collect and receive every
payment and distribution on any indebtedness of the Borrowers or such
Consolidated Entity to any Guarantor in any such proceeding, each Guarantor
hereby assigning to the Administrative Agent all of its rights in respect of any
such claim, including the right to receive payments and distributions in respect
thereof.

5.    Representations and Warranties. Each Guarantor hereby represents and
warrants to the Guaranteed Parties that, as to itself, all of the
representations and warranties relating to it contained in the Credit Agreement
qualified as to materiality are true and correct and those not so qualified are
true and correct in all material respects, in each case on and as of the Closing
Date and each Borrowing Date or date of issuance of a Letter of Credit with the
same effect as if made on and as of such date, both immediately before and after
giving effect to the Loans to be made or Letter of Credit to be issued on such
date (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty is true and correct as of such date).

6.    Financial Condition of Borrowers. Each Guarantor represents that it has
knowledge of the Borrowers’ financial condition and affairs and that it has
adequate means to obtain from the Borrowers on an ongoing basis information
relating thereto and to the Borrowers’ ability to pay and perform the Guaranteed
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guaranty is in effect with respect to such
Guarantor. Each Guarantor agrees that the Guaranteed Parties shall have no
obligation to investigate the financial condition or affairs of the Borrowers
for the benefit of any Guarantor nor to advise any Guarantor of any fact
respecting, or any change in, the financial condition or affairs of the
Borrowers that might become known to any Guaranteed Party at any time, whether
or not such Guaranteed Party knows or believes or has reason to know or believe
that any such fact or change is unknown to any Guarantor, or might (or does)
materially increase the risk of any Guarantor as guarantor, or might (or would)
affect the willingness of any Guarantor to continue as a guarantor of the
Guaranteed Obligations.

7.    Payments; Application; Setoff.

(a)    Each Guarantor agrees that, upon the failure of any of the Borrowers to
pay any Guaranteed Obligations when and as the same shall become due (whether at
the stated maturity, by acceleration or otherwise), and without limitation of
any other right or remedy that any Guaranteed Party may have at law, in equity
or otherwise against such Guarantor, such Guarantor will, subject to the
provisions of Section 1(b), forthwith pay or cause to be paid to the
Administrative Agent, for the benefit of the Guaranteed Parties, an amount equal
to the amount of the Guaranteed Obligations then due and owing as aforesaid.

(b)    All payments made by each Guarantor hereunder will be made in the
Currency of the particular underlying Guaranteed Obligation to the
Administrative Agent, without setoff, counterclaim or other defense and, in
accordance with the Credit Agreement, free and clear of and without deduction
for any Taxes, each Guarantor hereby agreeing to comply with and be bound by the
provisions of the Credit Agreement in respect of all payments made by it
hereunder.

 

9



--------------------------------------------------------------------------------

(c)    All payments made hereunder shall be applied in accordance with the
provisions of Section 2.12 of the Credit Agreement. For purposes of applying
amounts in accordance with this Section 7(c), the Administrative Agent shall be
entitled to rely upon any Guaranteed Party that has entered into a Permitted
Hedge Agreement or Guaranteed Cash Management Agreement for a determination
(which such Guaranteed Party agrees to provide or cause to be provided upon
request of the Administrative Agent) of the outstanding Guaranteed Obligations
owed to such Guaranteed Party under any such Permitted Hedge Agreement or
Guaranteed Cash Management Agreement. Unless it has actual knowledge (including
by way of written notice from any such Guaranteed Party) to the contrary, the
Administrative Agent, in acting hereunder, shall be entitled to assume that no
Permitted Hedge Agreements or Guaranteed Cash Management Agreement, or
Guaranteed Obligations in respect thereof, are in existence between any
Guaranteed Party and any Consolidated Entity. If any Lender or Affiliate thereof
that is a party to a Permitted Hedge Agreement or Guaranteed Cash Management
Agreement (the obligations of the applicable Consolidated Entity under which are
Guaranteed Obligations) ceases to be a Lender or Affiliate thereof, such former
Lender or Affiliate thereof shall nevertheless continue to be a Guaranteed Party
hereunder with respect to the Guaranteed Obligations under such Permitted Hedge
Agreement or Guaranteed Cash Management Agreement.

(d)    In the event that the proceeds of any such sale, disposition or
realization are insufficient to pay all amounts to which the Guaranteed Parties
are legally entitled, the Guarantors shall be jointly and severally liable for
the deficiency, together with interest thereon at the highest rate specified in
any applicable Credit Document for interest on overdue principal or such other
rate as shall be fixed by applicable law, together with the costs of collection
and all other fees, costs and expenses payable hereunder.

(e)    Upon and at any time after the occurrence and during the continuance of
any Event of Default, each Guaranteed Party and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Guaranteed Party or any such Affiliate to or for the credit
or the account of any Guarantor against any and all of the obligations of such
Guarantor now or hereafter existing under this Guaranty or any other Credit
Document to such Guaranteed Party, irrespective of whether or not such
Guaranteed Party shall have made any demand under this Guaranty or any other
Credit Document and although such obligations of such Guarantor may be
contingent or unmatured or are owed to a branch or office of such Guaranteed
Party different from the branch or office holding such deposit or obligated on
such indebtedness; provided that, in the event that any Defaulting Lender shall
exercise any such right of setoff, (i) all amounts so offset shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.20 of the Credit Agreement and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders (including the Swingline Lender) and (ii) such Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Guaranteed Party and their
respective Affiliates under this subsection are in addition to other rights and
remedies (including other rights of setoff) that such Guaranteed Parties or
their respective Affiliates may have. Each

 

10



--------------------------------------------------------------------------------

Guaranteed Party agrees to notify the Borrowers and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

8.    No Waiver. The rights and remedies of the Guaranteed Parties expressly set
forth in this Guaranty and the other Credit Documents are cumulative and in
addition to, and not exclusive of, all other rights and remedies available at
law, in equity or otherwise. No failure or delay on the part of any Guaranteed
Party in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default. No course of dealing between any of the Guarantors and the
Guaranteed Parties or their agents or employees shall be effective to amend,
modify or discharge any provision of this Guaranty or any other Credit Document
or to constitute a waiver of any Default or Event of Default. No notice to or
demand upon any Guarantor in any case shall entitle such Guarantor or any other
Guarantor to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of any Guaranteed Party to
exercise any right or remedy or take any other or further action in any
circumstances without notice or demand.

9.    Enforcement. The Guaranteed Parties agree that, except as provided in
Section 7(e), this Guaranty may be enforced only by the Administrative Agent,
acting upon the instructions or with the consent of the Required Lenders as
provided for in the Credit Agreement, and that no Guaranteed Party shall have
any right individually to enforce or seek to enforce this Guaranty or to realize
upon any Collateral or other security given to secure the payment and
performance of the Guarantors’ obligations hereunder. The obligations of each
Guarantor hereunder are independent of the Guaranteed Obligations, and a
separate action or actions may be brought against each Guarantor whether or not
action is brought against any of the Borrowers or any other Guarantor and
whether or not any of the Borrowers or any other Guarantor is joined in any such
action. Each Guarantor agrees that to the extent all or part of any payment of
the Guaranteed Obligations made by any Person is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid by
or on behalf of any Guaranteed Party to a trustee, receiver or any other party
under any Debtor Relief Laws (the amount of any such payment, a “Reclaimed
Amount”), then, to the extent of such Reclaimed Amount, this Guaranty shall
continue in full force and effect or be revived and reinstated, as the case may
be, as to the Guaranteed Obligations intended to be satisfied as if such payment
had not been received; and each Guarantor acknowledges that the term “Guaranteed
Obligations” includes all Reclaimed Amounts that may arise from time to time.

10.    Amendments, Waivers, etc. No amendment, modification, waiver, discharge
or termination of, or consent to any departure by any party hereto from, any
provision of this Guaranty, shall be effective unless in a writing signed by the
Guarantors, the Administrative Agent and such of the Lenders as may be required
under the provisions of the Credit Agreement to concur in the action then being
taken, and then the same shall be effective only in the specific instance and
for the specific purpose for which given.

 

11



--------------------------------------------------------------------------------

11.    Addition, Release of Guarantors. Each Guarantor recognizes that the
provisions of the Credit Agreement require Persons that become Material U.S.
Subsidiaries of Crawford and that are not already parties hereto to become
Guarantors hereunder by executing a Guarantor Accession, and agrees that its
obligations hereunder shall not be discharged, limited or otherwise affected by
reason of the same, or by reason of the Administrative Agent’s actions in
effecting the same or in releasing any Guarantor hereunder, in each case without
the necessity of giving notice to or obtaining the consent of any other
Guarantor.

12.    Continuing Guaranty; Term; Successors and Assigns; Assignment; Survival.
This Guaranty is a continuing guaranty and covers all of the Guaranteed
Obligations as the same may arise and be outstanding at any time and from time
to time from and after the date hereof, and shall (i) remain in full force and
effect until satisfaction of all of the Termination Requirements (provided that
the provisions of Sections 1(a)(ii) shall survive any termination of this
Guaranty), (ii) be binding upon and enforceable against each Guarantor and its
successors and assigns (provided, however, that no Guarantor may sell, assign or
transfer any of its rights, interests, duties or obligations hereunder without
the prior written consent of the Lenders or except pursuant to a transaction
permitted under Section 8.1 of the Credit Agreement) and (iii) inure to the
benefit of and be enforceable by each Guaranteed Party and its successors and
assigns. Without limiting the generality of clause (iii) above, any Guaranteed
Party may, in accordance with the provisions of the Credit Agreement, assign all
or a portion of the Guaranteed Obligations held by it (including by the sale of
participations), whereupon each Person that becomes the holder of any such
Guaranteed Obligations shall (except as may be otherwise agreed between such
Guaranteed Party and such Person) have and may exercise all of the rights and
benefits in respect thereof granted to such Guaranteed Party under this Guaranty
or otherwise. Each Guarantor hereby irrevocably waives notice of and consents in
advance to the assignment as provided above from time to time by any Guaranteed
Party of all or any portion of the Guaranteed Obligations held by it and of the
corresponding rights and interests of such Guaranteed Party hereunder in
connection therewith. All representations, warranties, covenants and agreements
herein shall survive the execution and delivery of this Guaranty and any
Guarantor Accession.

13.    Governing Law; Consent to Jurisdiction; Appointment of Borrowers as
Representative, Process Agent, Attorney-in-Fact.

(a)    This Guaranty shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (including Sections 5-1401
and 5-1402 of the New York General Obligations Law, but excluding all other
choice of law and conflicts of law rules).

(b)    Each Guarantor irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, any Issuing Bank or any Related Party of
any of the foregoing in any way relating to this Guaranty or any other Credit
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such state court or, to the fullest extent permitted by applicable
law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action,

 

12



--------------------------------------------------------------------------------

litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty or in any other Credit Document shall affect any right
that the Administrative Agent, any Lender or any Issuing Bank may otherwise have
to bring any action or proceeding relating to this Guaranty or any other Credit
Document against any Credit Party or its properties in the courts of any
jurisdiction.

(c)    Each Guarantor irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Guaranty or any other Credit Document in any court referred to
in Section 13(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

(d)    Each Guarantor hereby irrevocably designates and appoints Crawford as its
designee, appointee and agent to receive on its behalf all service of process in
any such action or proceeding and any other notice or communication hereunder,
irrevocably consents to service of process in any such action or proceeding by
registered or certified mail directed to any of the Borrowers at its address set
forth in the Credit Agreement (and service so made shall be deemed to be
completed upon the earlier of actual receipt thereof or three Business Days
after deposit in the United States mails, proper postage prepaid and properly
addressed), and irrevocably agrees that service so made shall be effective and
binding upon such Guarantor in every respect and that any other notice or
communication given to Crawford at the address and in the manner specified
herein shall be effective notice to such Guarantor. Nothing in this
Section 13(d) shall affect the right of any party to serve legal process in any
other manner permitted by law or affect the right of any Guaranteed Party to
bring any action or proceeding against any Guarantor in the courts of any other
jurisdiction.

(e)    Further, each Guarantor does hereby irrevocably make, constitute and
appoint Crawford as its true and lawful attorney-in-fact, with full authority in
its place and stead and in its name, Crawford’s name or otherwise, and with full
power of substitution in the premises, from time to time in Crawford’s
discretion to agree on behalf of, and sign the name of, such Guarantor to any
amendment, modification or supplement to, restatement of, or waiver or consent
in connection with, this Guaranty, any other Credit Document or any document or
instrument pursuant hereto or thereto, and to take any other action and do all
other things on behalf of such Guarantor that Crawford may deem necessary or
advisable to carry out and accomplish the purposes of this Guaranty and the
other Credit Documents. Crawford will not be liable for any act or omission nor
for any error of judgment or mistake of fact unless the same shall occur as a
result of the gross negligence or willful misconduct of Crawford. This power,
being coupled with an interest, is irrevocable by any Guarantor for so long as
this Guaranty shall be in effect with respect to such Guarantor. By its
signature hereto, Crawford consents to its appointment as provided for herein
and agrees promptly to distribute all process, notices and other communications
to each Guarantor.

14.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER

 

13



--------------------------------------------------------------------------------

CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

15.    Notices. All notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or email as follows:
(i) if to any Guarantor, in care of Crawford and at its address for notices set
forth in the Credit Agreement, and (ii) if to any Guaranteed Party, at its
address for notices set forth in the Credit Agreement; in each case, as such
addresses may be changed from time to time pursuant to the Credit Agreement, and
with copies to such other Persons as may be specified under the provisions of
the Credit Agreement. Notices sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in the Credit Agreement shall be effective as provided therein.

16.    Severability. To the extent any provision of this Guaranty is prohibited
by or invalid under the applicable law of any jurisdiction, such provision shall
be ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Guaranty in any
jurisdiction.

17.    Construction. The headings of the various sections and subsections of
this Guaranty have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof. Unless the
context otherwise requires, words in the singular include the plural and words
in the plural include the singular.

18.    Counterparts; Effectiveness. This Guaranty may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. This Guaranty shall
become effective, as to any Guarantor, upon the execution and delivery by such
Guarantor of a counterpart hereof or a Guarantor Accession. Delivery of an
executed counterpart of a signature page of this Guaranty by facsimile or in
electronic format (e.g., “pdf” or “tif” file format) shall be effective as
delivery of a manually executed counterpart of this Guaranty.

 

14



--------------------------------------------------------------------------------

19.    Amendment and Restatement of Existing Guaranty. This Guaranty shall amend
and restate the Existing Guaranty. Each Guarantor intends that this Guaranty
shall not cause a novation of the obligations of such Guarantor under the
Existing Guaranty, nor shall it extinguish, terminate or impair the obligations
or the rights or remedies of the Administrative Agent under the Existing
Guaranty, or any other Credit Document, which shall continue in full force and
effect in favor of the Administrative Agent and the Lenders. Except as expressly
amended hereby, the Existing Guaranty shall continue in full force and effect in
accordance with the provisions thereof on the date hereof, and each Guarantor
ratifies and reaffirms the guarantee of the Guaranteed Obligations by such
Guarantor in favor of the Administrative Agent for the benefit of the Lenders.
Any reference to the Existing Guaranty herein (including in relation to any
amounts guaranteed by this Guaranty) shall refer to this Guaranty, as amended
and restated.

[Remainder of page intentionally left blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Guaranty to be executed under
seal by their duly authorized officers as of the date first above written.

 

CRAWFORD & COMPANY By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Senior Vice President – Treasurer and Chief
Risk Officer CRAWFORD & COMPANY INTERNATIONAL, INC. By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Treasurer CRAWFORD & COMPANY EMEA / A-P
HOLDINGS LIMITED By:  

/s/ Stephen David Pearsall

Name:   Stephen David Pearsall Title:   Director CRAWFORD & COMPANY ADJUSTERS
LIMITED By:  

/s/ Stephen David Pearsall

Name:   Stephen David Pearsall Title:   Director GARDEN CITY GROUP, LLC By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Treasurer

 

Signature Page to Amended and Restated Guaranty Agreement



--------------------------------------------------------------------------------

CRAWFORD LEASING SERVICES, INC. By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Treasurer RISK SCIENCES GROUP, INC. By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Treasurer BROADSPIRE SERVICES, INC. By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Treasurer BROADSPIRE INSURANCE SERVICES,
INC. By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Treasurer BROADSPIRE DISABILITY SERVICES,
INC. By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Treasurer SETTLEMENT SERVICES, INC. By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   President

 

Signature Page to Amended and Restated Guaranty Agreement



--------------------------------------------------------------------------------

WEGOLOOK, LLC By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Treasurer CRAWFORD INNOVATIVE VENTURES, LLC
By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Treasurer

 

Signature Page to Amended and Restated Guaranty Agreement



--------------------------------------------------------------------------------

Accepted and agreed to:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

/s/ Lex Mayers

Name:   Lex Mayers Title:   SVP

 

Signature Page to Amended and Restated Guaranty Agreement



--------------------------------------------------------------------------------

Execution Version

EXHIBIT A

GUARANTOR ACCESSION

THIS GUARANTOR ACCESSION (this “Accession”), dated as of                     ,
                    , is executed and delivered by [NAME OF NEW GUARANTOR],
a                     corporation (the “New Guarantor”), pursuant to the
Guaranty Agreement referred to hereinbelow.

Reference is made to the Amended and Restated Credit Agreement, dated as of
[            ], 2017, among CRAWFORD & COMPANY, a Georgia corporation
(“Crawford”), CRAWFORD & COMPANY RISK SERVICES INVESTMENTS LIMITED, a limited
company incorporated under the laws of England and Wales with registered number
02855446 (the “UK Borrower”), CRAWFORD & COMPANY (CANADA) INC., a corporation
incorporated under the laws of Canada (the “Canadian Borrower”) and CRAWFORD &
COMPANY (AUSTRALIA) PTY. LTD., a proprietary limited company organized in
Australia (ACN 002 317 133) (the “Australian Borrower” and, together with
Crawford, the UK Borrower and the Canadian Borrower, the “Borrowers”), the
lenders party thereto, the Administrative Agent and the other Persons party
thereto (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement”). In connection with and as a condition to the initial and
continued extensions of credit under the Credit Agreement, certain Subsidiaries
of Crawford have executed and delivered an Amended and Restated Guaranty
Agreement, dated as of [            ], 2017 (as amended, modified, restated or
supplemented from time to time, the “Guaranty Agreement”), pursuant to which
each such Subsidiary has guaranteed the payment in full of the obligations of
each Borrower under the Credit Agreement and the other Credit Documents (as
defined in the Credit Agreement). Capitalized terms used herein without
definition shall have the meanings given to them in the Guaranty Agreement.

Each Borrower has agreed under the Credit Agreement to cause each of its future
Material U.S. Subsidiaries to become a party to the Guaranty Agreement as a
guarantor thereunder. The New Guarantor is a Material U.S. Subsidiary of
Crawford, or Crawford has determined New Guarantor should become a party to the
Guaranty Agreement as a guarantor. The New Guarantor will obtain benefits as a
result of the continued extension of credit to each Borrower under the Credit
Agreement, which benefits are hereby acknowledged, and, accordingly, desire to
execute and deliver this Accession. Therefore, in consideration of the foregoing
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and to induce the Lenders to continue to extend credit
to each Borrower under the Credit Agreement, the New Guarantor hereby agrees as
follows:

1.    The New Guarantor hereby joins in and agrees to be bound by each and all
of the provisions of the Guaranty Agreement as a Guarantor thereunder. In
furtherance (and without limitation) of the foregoing, pursuant to Section 1 of
the Guaranty Agreement, the New Guarantor hereby irrevocably, absolutely and
unconditionally, and jointly and severally with each other Guarantor, guarantees
to the Guaranteed Parties the full and prompt payment, at any time and from time
to time as and when due (whether at the stated maturity, by acceleration or
otherwise), of all of the Guaranteed Obligations, and agrees to pay or reimburse
upon demand all other obligations of the Guarantors under the Guaranty
Agreement, all on the terms and subject to the conditions set forth in the
Guaranty Agreement.



--------------------------------------------------------------------------------

2.    The New Guarantor hereby represents and warrants that after giving effect
to this Accession, each representation and warranty related to it contained in
the Credit Agreement qualified as to materiality is true an correct and those
not so qualified are true and correct in all material respects, in each case on
and as of the date hereof with the same effect as if made on and as of such date
(except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty is true and correct as of such date).

3.    This Accession shall be a Credit Document (within the meaning of such term
under the Credit Agreement), shall be binding upon and enforceable against the
New Guarantor and its successors and assigns, and shall inure to the benefit of
and be enforceable by each Guaranteed Party and its successors and assigns. This
Accession and its attachments are hereby incorporated into the Guaranty
Agreement and made a part thereof.

IN WITNESS WHEREOF, the New Guarantor has caused this Accession to be executed
under seal by its duly authorized officer as of the date first above written.

 

[NAME OF NEW GUARANTOR]

By:  

 

Title:  

 

 

2